.A.       ,*;           !
    ‘.

                                     .       .).

                             -           -

               I




                                                        OFFICE   OF THE AlTORNEY     GENERAL          OF TEXAS
                                                                           AUSTIN
                                             GROVl?,R SELLERS
                                             ATTORNEY  GLNLRAL




                                         Eon. J. E, Yebomld, Oomdssloner
                                         Depm'tamntOS Agrioolttuu
                                         Austin, TIpiS
                                         Deer Blrr                                  Oplaloa    80,    0 60 8
                                                                                    Rr8 xi A    gc-      id 1




                                                                                                ur letter      dated
                                         Juno      1, 1044, rrhiah


.                        -
                 k".     4. .hr        the    purpaae Rf this   Aat RB
         artiq+         &~ll        be d&W       ulmbxmodda

                 *(a)    IS    it    be aa l.d&m         or. oSfr&.Sor
         @ala under thr m                    of Rnoth6r artlale.
                 " b]    fi    it    bolabrlrdor bnn4.d         no as to
         hoc i 70 or airlead thr'puroh8~or or 11 thr ooa-
         trnte   OS fb. pRokmRas OrlglM&     put R dull
         hare basa~rcmorrd la rho10 or ia prt aBg otlwr
..   .   rontoata-shall   bra been 9larod.la such paekago,
         uale88 relabeled to ooeioa with’ tbr prorir~on8
         'of     thl8'Aot.




          aw ra(Lo on          tha   p~ok86e or     ln   +np printed     matter
          ROOarprafing          .ttlo paokwp .
      lioal           t.      i.   uaDoMu,                 p* I;                  t
                  .

                              *. . . . .

                              ?the.        be   (a)               Al.~.Shm,       aorpontloar,
                                                                                     -_        _-_     or
                      :~~;dturrl                 0~rollgida0r beon
              .       ~?8oW           -p9r.o?          helYUt.r           +qr&W        la   aOllla(:

                                                sns60ti0i,dr8

                               0r’oSSrrlng for aal0 any .a*riouiturrl
                      lnsrotY old0 or Sungioldr Sor cwa s8 8n 8 rloul-
                      tom1 lnrrotlal6r or Sun&id0 Wthln t J (I rtrte,
                      rhrll annually Sllr with the Ooaalurloarr aS




      .                                                                                                         .


                      Slrat rpplioatloar l'or~reglrtratlsa       br
                                                       *a re~alro4
                      t&i8 Aete


                                                                                                            t
                                                                                                            L




. .


                      iolrgllod dth, the ‘der3sslon.t cri &rbtltu?a  s%m’
                      SmIo (Lowtisloa~ of nglrtatloa for tw#a#-
                      rloultonl lrmatloldo OT Smglaldo, rblih .ihrLL .bo-
                      ln torer  until the rnortidlng Sr+abor   fi.r&
.




      ‘=,f$gd   la tkr unrhatura or enlo of a6
                                     in plr
           oOtlrldu'&rml&lol4rsrltall.




            In Wei 10 sa ra It la protldml that "an lngeatlon
    tax 0S ~%bat~~*lrr’(#&b) Dollarr Sor r8girtrktlon 0r a h
    rgrl0uWm.l laaeotloldo 8nUfunglald~~ shallbo peldanma
                                                        Mn. y
    to fhr 6osylsalozibr of Agriattltun.
           And ln Seo.,6 b),    rupn,        de4 thrlt .a .opy
    0r a        to bo   attaobed to         rhall'bo  Silo@
    togotbir
          %1     the rrgimtretioa            etlorrSar reglstri-
    t1enr=